Case 2:21-cv-00982-CAS-JPR Document 1-1 Filed 02/02/21 Page 1 of 20 Page ID #:12




                       Exhibit A
                Case 2:21-cv-00982-CAS-JPR Document 1-1 Filed 02/02/21 Page 2 of 20 Page ID #:13
Electronically FILED by Superior Court of California, County of Los Angeles on 12/21/2020003~24 P4M~hgrri R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk


                                                            T
                                                        SUMMONS                                                                         FOR COURT USE ONLY
                                                                                                                                    (SOLO PARA USO DE LA CORTE)
                                              (CITAC/ON JUDlC/AL)

         NOTICE TO DEFENDANT:
         (AVISO AL DEMANDADO):
           CBS BROADCASTING, INC., a New York corporation; and DOES 1-50, inclusive,


         YOU ARE BEING SUED BY PLAINTIFF:
         (LO ESTA DEMANDANDO EL DEMANDANTE):
          DARREN POLICARE, an individual,

                                                  court may decioe against you wltnout your eeing nearo unless you

             You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
          served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
          case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
          Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
          court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
          be taken without further warning from the court.
             There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
          referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
          these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
          (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
          costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
          iAVISO! Lo han demandado. Si no responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su versi6n. Lea la informaci6n a
          continuaci6n.
             Tiene 30 DIAS DE CALENDARIO despurss de que le entreguen esta citaci6n y papeles legales para presentar una respuesta por escrito en esta
          corte y hacer que se entregue una copia al demandante. Una carta o una llamada telef6nica no lo protegen. Su respuesta por escrito tiene que estar
          en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
          Puede encontrar estos formularios de la corte y mbs informaci6n en el Centro de Ayuda de las Con`es de California (www.sucon`e.ca.gov), en la
          biblioteca de leyes de su condado o en la corte que le quede mes cerca. Si no puede pagarla cuota de presentaci6n, pida a/ secretario de la corte que
          le d6 un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perderel caso porincumplimiento y la corte le podra
          quitar su sueldo, dinero y bienes sin mas advertencia.
             Hay otros requisitos legales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede Ilamar a un servicio de
          remisf6n a abogados. Si no puede pagar a up abogado, es posible que cumpla con /os requisitos para obtener servicios legales gratuitos de un
          programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
          (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con la corte o el
          colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
          cualquierrecuperaci6n de $10,000 6 mSs de valorrecibfda mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
          pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
          The name and address of the court is: Superior Court of the State of California                       CASE NUMBER: (N6mero del Caso):
         (EI nombre y direcci6n de la corte es):                                                                      2 0!3,-- CV 4 0 72 $
          For the County of Los Angeles
          111 North Hill Street, Los Angeles, CA 90012
          The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: (EI nombre, la direcci6n y e/ numero
          de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
          Brock & Gonzales LLP, 6701 Center Drive West, Ste. 610, Los Angeles, CA 90045, (310) 294-9595
          DATE:                                  Sherri R. Carter Executive Officerl Clerk of Court Clerk, by                                                    Deputy
                        1 2J21 f20 20
          (Fecha)                                                                      (Secretario)       R. Clifton                                           (Adjunto)
          (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
          (Para prueba de entrega de esta citati6n use e/ formulario Proof of Service of Summons, (POS-010).)
                                                   NOTICE TO THE PERSON SERVED: You are served
                                                   1.   0       as an individual defendant.
                                                   2.   0       as the person sued under the fictitious name of (specify):

                                                   3. ®         on behalf of (specify):      CBS BROADCASTING, INC., a New York corporation
                                                        under: E:j] CCP 416.10 (corporation)                            0     CCP 416.60 (minor)
                                                                 ~      CCP 416.20 (defunct corporation)                0     CCP 416.70 (conservatee)
                                                                 0      CCP 416.40 (association or partnership)         0     CCP 416.90 (authorized person)
                                                                 0     other (specify):
                                                   4.   0       by personal delivery on (date)                                                                     Paae 1
          Form Adopted for Mandatory Use                                           SUMMONS                                               Code of Civil Procedure §§ 412.20, 465
          Judicial Council of Califomia                                                                                                                      www.courts.ca.gov
          SUM-100 [Rev. July 1, 2009]

          Focyb I],rate`CfJob ind prT6acT;fpl
          I t fs'Fr   n hutt m;aftc~ F y~i il we p~ II trr: ih~ ~im. :~- ,     f~_(itlt t~I IS. fOPtTt~   SBYe tf11S fOCrit
               Case 2:21-cv-00982-CAS-JPR Document 1-1 Filed 02/02/21 Page 3 of 20 Page ID #:14
Electronically FILED by           of California, County of Los Angeles on 12/21/2020 03:24 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk
                                                                                  20STCV48728
                                    Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Malcolm Mackey
                                               ~




                           1   BROCK & GONZALES, LLP
                                      6701 CENTER DRIVE WEST, STE. 610
                                           LOS ANGELES, CA 90045
                           2
                                              Tel: (310) 294-9595

                           3                  Fax:(310) 961-3673
                               TIMOTHY J. GONZALES, STATE BAR NO. 234923
                           4   D. AARON BROCK, STATE BAR NO. 241919

                           5   Attorneys for Plaintiff
                               Darren Policare
                           6

                           7

                           8                            SUPERIOR COURT OF THE STATE OF CALIFORNIA
                           9
                                                                     FOR THE COUNTY OF LOS ANGELES
                          10
                          11
               V)              DARREN POLICARE, an individual,                                      Case No.: 2 0 13T CV 4 $72 8
                          12
          N,eo'J                                    Plaintiff,                                      PLAINITFF'S COMPLAINT FOR
          UN              13            vs.                                                         DAMAGES FOR:
         Oz               14                                                                               1. VIOLATION OF CALIFORNIA
         ryO              15   CBS BROADCASTING, INC., a New                                                  LABOR CODE § 1102.5;
          m(D                  York corporation; and
                          16   DOES 1-50, inclusive,                                                       2. VIOLATION OF CALIFORNIA
                                                                                                              LABOR CODE § 6310;
                          17                        Defendants.
                          18                                                                               3. VIOLATION OF CALIFORNIA
                                                                                                              LABOR CODE § 98.6;
                          19
                                                                                                           4. RETALIATION IN VIOLATION OF
                          20
                                                                                                              THE FEHA;
                          21
                                                                                                           5. WRONGFUL TERMINATION IN
                          22                                                                                  VIOLATION OF PUBLIC POLICY;
                                                                                                              and
                          23
                          24                                                                               6. WAITING TIME PENALTIES.

                          25                                                                        DEMAND FOR JURY TRLAL
                          26
                          27
                          28
                                                                                                       1
                                                                                 COMPLAINT FOR DAMAGES
   Case 2:21-cv-00982-CAS-JPR Document 1-1 Filed 02/02/21 Page 4 of 20 Page ID #:15




         1           Plaintiff, DARREN POLICARE, hereby brings his employment complaint, demanding a
         2   trial by jury, against the above-named Defendants and states and alleges as follows:
         3                                              THE PARTIES
         4           1.   At all times mentioned herein, Plaintiff, DARREN POLICARE, was an individual.

         5           2.   At all times mentioned herein, Defendant CBS BROADCASTING, INC. was a New

        6 York corporation doing business in the State of California, County of Los Angeles at 7800
        7    Beverly Boulevard, Los Angeles, California 90036. At the time the causes of action arose,
         8   Defendants CBS BROADCASTING, INC. and/or DOES 1-50 were Plaintiff's employers.

         9           3. The true names and capacities, whether individual, corporate, associate or otherwise

        10   of DOES 1 through 50 are unknown to Plaintiff who therefore sues these defendants under said

        11   fictitious names. Plaintiff is informed and believes that each of the defendants named as a Doe
   V)
~ LLJ   12   defendant is legally responsible in some manner for the events referred to in this Complaint, is
  J
U N     13   either negligently, willfully, wantonly, recklessly, tortiously, strictly liable, statutorily liable or

O Z     14   otherwise, for the injuries and damages described below to this Plaintiff. Plaintiff will in the

~ O     15   future seek leave of this court to show the true names and capacities of these Doe defendants
co(D
        16   when it has been ascertained.

        17           4.   Plaintiff is informed and believes, and based thereon alleges, that each defendant

        18   acted in all respects pertinent to this action as the agent of the other defendants, carried out a

        19   joint scheme, business plan or policy in all respects pertinent hereto, and the acts of each

        20   defendant are legally attributable to the other defendants.

        21           5.   Hereinafter in the Complaint, unless otherwise specified, reference to a Defendant
        22   Defendants shall refer to all Defendants, and each of them.
        23                                             ALLEGATIONS
        24           6.   Plaintiff worked for Defendant for more than 12 years, from on or about April 2007
        25   until Defendant wrongfully terminated Plaintiff's employment, effective on or about January 31,
        26   2019.

        27           7.   Plaintiff worked for Defendant in the position of Technician/Client Relations.
        28   Throughout Plaintiff's employment, he was a good employee.
                                                           2
                                                  COMPLAINT FOR DAMAGES
    Case 2:21-cv-00982-CAS-JPR Document 1-1 Filed 02/02/21 Page 5 of 20 Page ID #:16




          1         . 8.   In or around Apri12018, Plaintiff filed a complaint with the State of California,
          2    Department of Industrial Relations, Division of Occupational Safety and Health ("Cal-OSHA")
          3    about hazardous/illegal conditions at his workplace, including excessive levels of noise in the
          4    engine room and edit bays without sufficient hearing protection devices, among other things.
          5           9.   Cal-OSHA performed an investigation and inspected Defendant's workplace.
          6    Afterwards, on or about October 29, 2018, Cal-OSHA issued Defendant multiple citations basec
          7    on Plaintiff's complaints.
          8           10. In addition, in or around August and October 2018, Plaintiff reported his supervisor

          9    to Defendant's Human Resources Department for various sexual harassing conduct:

         10           11. A short time later, in or around early December 2018, Defendant informed Plaintiff
         11    that his position was being eliminated.
    V)
~ LLJ     12          12. Plaintiff is informed and believes, and based thereon alleges, that Defendant's reasol
  J
U        13    for termination is false and/or pretext. Indeed, Plaintiff is informed and believes, and based
    N
O Z      14    thereon alleges, that the need for Plaintiff's position still existed and that Plaintiff was the only
ry
   0      15   Technician/Client Relations laid off.

         16           13. Plaintiff is informed and believes, and based thereon alleges, that Defendant chose

         17    Plaintiff for termination in retaliation for Plaintiff's complaints of unsafe/illegal working

         18    conditions at Plaintiff s workplace.

         19                         EXHAUSTION OF ADMINISTRATIVE REMEDIES
         20           14. On January 31, 2020, Plaintiff filed charges with the State of California, Department
         21    of Fair Employment and Housing. The Department of Fair Employment and Housing closed
         22    Plaintiff's case in order to allow Plaintiff to pursue his civil remedies under the Fair Employmer
         23    Housing Act ("FEHA") and issued Plaintiff a right to sue letter the same day.
         24                                       FIRST CAUSE OF ACTION
         25                       VIOLATION OF CALIFORNIA LABOR CODE § 1102.5
         26                                         (Against ALL Defendants)
         27           15. Plaintiff incorporates by reference paragraphs 1 through 14, inclusive, of this
         28    Complaint as if fully set forth at this place.
                                                                  3
                                                   COMPLAINT FOR DAMAGES
     Case 2:21-cv-00982-CAS-JPR Document 1-1 Filed 02/02/21 Page 6 of 20 Page ID #:17




           1              16. At all times mentioned herein California Labor Code § 1102.5 was in full force and
           2    I   effect, and were binding on Defendants, and each of them.
           3              17. California Labor Code § 1102.5(b) prohibits an employer, or any person acting on
            4   I   behalf of the employer, from retaliating against an employee for disclosing information, or
            5   I   because the employer believes that the employee disclosed or may disclose information, to a

            6   I   government or law enforcement agency, to a person with authority over the employee or anothec

            7   I
                    employee who has the authority to investigate, discover, or correct the violation or

            8       noncompliance, or for providing information to, or testifying before, any public body conducting

            9       an investigation, hearing, or inquiry, if the employee has reasonable cause to believe that the

           10       information discloses a violation of state or federal statute, or a violation of or noncompliance

           11       with a local, state, or federal rule or regulation, regardless of whether disclosing the information
     V-)
Y J        12       is part of the employee's job duties.
UN         13             18. Plaintiff is informed, believes, and based thereon alleges that a substantial factor, if
® Z        14   I
                    not the sole factor, in Defendants' decision to terminate Plaintiff's employment was because he
ry
  O
m (D       15       disclosed unlawful information to a government or law enforcement agency and/or another

           16       employee who has the authority to investigate, discover and/or correct the violation and/or

           17       Defendants believed he may disclose unlawful information to a government agency and/or

           18       because he refused to participate in an activity that would result in a violation of state or federal

           19       statute, or a violation of or noncompliance with a local, state, or federal rule or regulation.

           20             19. As a proximate result of the aforesaid acts of Defendants and each of them, Plaintiff
           21       has lost, and will continue to lose, earnings and fringe benefits and has suffered and/or will suf
           22       other actual, consequential and incidental financial losses, in an amount to be proven at trial in
           23       excess of the jurisdictional minimum of this court. Plaintiff claims such amounts as damages
           24       together with prejudgment interest pursuant to Civil Code section 3287 and/or section 3288
           25       and/or any other provision of law providing for prejudgment interest.
           26             20. As a proximate result of the aforesaid acts of Defendants and each of them, Plaintiff
           27   I   has become mentally upset, distressed, embarrassed, humiliated, and aggravated. Plaintiff clairiis
           28
                                                                  4
                                                        COMPLAINT FOR DAMAGES
  Case 2:21-cv-00982-CAS-JPR Document 1-1 Filed 02/02/21 Page 7 of 20 Page ID #:18




        1    general damages for such mental and physical distress and aggravation in a sum in excess of the
       2 I jurisdictional minimum of this court.

        3          21 • Because the acts taken toward Plaintiff were carried out by Plaintiff's supervisors,
       4     who was a managerial employee acting in a deliberate, cold, callous, cruel and intentional
        5    manner, in conscious disregard of Plaintiff's rights and in order to injure and damage him,
        6    Plaintiff requests that punitive damages be levied against Defendants and each of them, in sums
        7    in excess of the jurisdictional minimum of this court.
        8          22. As a result of the acts of Defendants, Plaintiff is entitled to reasonable attorney's fees

        9    and costs of said suit as specifically provided in California Code of Civil Procedure §1021.5.

       10          23. In addition, Defendant is liable for a civil penalty of ten thousand dollars ($10,000),

       11    pursuant to California Labor Code § 1102(f).
  v)
~ J    12                                     SECOND CAUSE OF ACTION

U N    13                       VIOLATION OF CALIFORNIA LABOR CODE § 6310
0 Z    14                                        (Against ALL Defendants)
ry
   O    15         24. Plaintiff realleges and incorporates herein paragraphs 1 through 23, inclusive, of this
m(D
       16    Complaint as though fully set forth.

       17          25. California Labor Code § 6310 prohibits an employer from discharging in or in any

       18    manner discriminating against any employee because the employee has made any oral or written

       19    complaint to the division, other governmental agencies having statutory responsibility for or

       20    assisting the division with reference to employee safety or health, his or her employer, or his or

       21    her representative and/or instituted or caused to be instituted any proceeding under or relating to
       22    his or her rights or has testified or is about to testify in the proceeding or because of the exercise
       23    by the employee on behalf of himself, herself, or others of any rights afforded him or her.
       24          26. Defendant violated California Labor Code § 6310.
       25          27. As a result, Plaintiff entitled to reinstatement and reimbursement for lost wages and
       26    work benefits caused Defendant, pursuant to California Labor Code § 6310(3)(b).
       27          28. Plaintiff is entitled to reasonable attorney's fees and costs of said suit as specifically
       28    provided in California Code of Civil Procedure §1021.5.
                                                               5
                                                 COMPLAINT FOR DAMAGES
    Case 2:21-cv-00982-CAS-JPR Document 1-1 Filed 02/02/21 Page 8 of 20 Page ID #:19




         1                                       THIRD CAUSE OF ACTION
         2                        VIOLATION OF CALIFORNIA LABOR CODE § 98.6

         3                                         (Against ALL Defendants)

         4          29. Plaintiff incorporates by reference paragraphs 1 through 28, inclusive, of this

         5    Complaint as if fully set forth at this place.

         6           30. At all times mentioned herein California Labor Code § 98.6 was in full force and

         7    effect, and were binding on Defendants, and each of them.
         8           31. California Labor Code § 98.6(a) prohibits and employer from discharging or in any

          9   manner discriminate, retaliate, or take any adverse action against any employee or applicant for

         10   employment because the employee or applicant engaged in any conduct delineated in certain

         11   sections of the Labor Code, including California Labor Code §§ 1102.5 and 6310, or because the
    V)
Y        12   employee or applicant for employment has filed a bona fide complaint or claim or instituted or
    J
U N      13   caused to be instituted any proceeding under or relating to his or her rights that are under the

QZ       14   jurisdiction of the Labor Commissioner.
ry
   0     15          32. Defendant violated California Labor Code § 98.6.
m(D
         16          33. As a result, Plaintiff entitled to reinstatement and reimbursement for lost wages and

         17   work beneflts caused Defendant, pursuant to California Labor Code § 98.6(b)(1).

         18          34. In addition, Defendant is liable for a civil penalty of ten thousand dollars ($10,000),

         19   pursuant to California Labor Code § 98.6(b)(3).

         20          35. Plaintiff is entitled to reasonable attorney's fees and costs of said suit as specifically

         21   provided in California Code of Civil Procedure §1021.5.
         22                                     FOURTH CAUSE OF ACTION
         23                          RETALIATION IN VIOLATION OF THE FEHA
         24                                        (Against ALL Defendants)
         25          36. Plaintiff restates and incorporates by this reference as if fully set forth herein
         26   paragraphs 1 through 35 of this Complaint.
         27          37. At all times herein mentioned, the FEHA was in full force and effect and was bindi
         28   on Defendants, as Defendants regularly employed five or more persons.
                                                            6
                                                   COIVIPLAINT FOR DAMAGES
   Case 2:21-cv-00982-CAS-JPR Document 1-1 Filed 02/02/21 Page 9 of 20 Page ID #:20




                      38. The FEHA requires Defendants to refrain from retaliating against any employee who I
           2   I engages in a protected activity.
           3          39. Defendant engaged in unlawful employment practices in violation of the FEHA.
           4          40. As a proximate result of the aforesaid acts of Defendants, Plaintiff has suffered

           5   actual, consequential and incidental financial losses, including without limitation, loss of salary

           6 I and benefits, and the intangible loss of employment related opportunities in his field and damage'

           7 I to his professional reputation, all in an amount subject to proof at the time of trial. Plaintiff

           8   claims such amounts as damages pursuant to California Civil Code § 3287 and/or § 3288 and/or

           9   any other provision of law providing for prejudgment interest.

          10          41. As a proximate result of the wrongful acts of Defendants, Plaintiff has suffered and

          11   continues to suffer emotional distress, humiliation, mental anguish and embarrassment, as well
     V)
     J    12   as the manifestation of physical symptoms. Plaintiff is informed and believes, and thereupon
NI-IO
U N       13   alleges, that he will continue to experience, said physical and emotional suffering for a period in
O Z       14   the future not presently ascertainable, all in an amount subject to proof at the time of trial.
~ 0       15          42. As a proximate result of the wrongful acts of Defendants, Plaintiff has been forced to '
m~
          16 I hire attorneys to prosecute his claims herein and has incurred and is expected to continue to
          17   attorneys' fees and costs in connection therewith. Plaintiff is entitled to recover attorneys' fees

          18   and costs under California Government Code § 12965(b).

          19          43. The actions taken against Plaintiff were carried out and ratified by officers and

          20 I managers of Defendant. In addition, Defendant had in place policies and procedures that
          21   specifically prohibited retaliation and required Defendant's managers, officers, and agents to
          22   prevent retaliation. However, Defendants chose to consciously and willfully ignore said policies
          23   and procedures and therefore, their outrageous conduct was fraudulent, malicious, oppressive, .
          24   and was done in wanton disregard for the rights of Plaintiff and the rights and duties owed by
          25   each Defendant to Plaintiff. Each Defendant aided, abetted, participated in, authorized, ratified,
          26   and/or conspired to engage in the wrongful conduct alleged above. Plaintiff should, therefore, be
          27   awarded exemplary and punitive damages against each Defendant in an amount to be established
          28
                                                                  7
                                                    COMPLAINT FOR DAMAGES
 Case 2:21-cv-00982-CAS-JPR Document 1-1 Filed 02/02/21 Page 10 of 20 Page ID #:21




        1   that is appropriate to punish each Defendant and deter others from engaging in such conduct in
        2 Ithe future.
        3                                     FIFTH CAUSE OF ACTION
        4             WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

        5                                       (Against ALL Defendants)

        6          44. Plaintiff realleges and incorporates herein paragraphs 1 through 43, inclusive, of this

        7 I Complaint as though fully set forth.

        8          45. The FEHA and California Labor Code §§ 1102.5 and 6310 express public policies of

        9 I the State of California that are designed to protect all employees and to promote the welfare and

       10 I wellbeing of the community at large.
       11          46. Accordingly, the actions of Defendants, as described herein, were wrongful and in
  V)
~ J    12   contravention of the express public policy of the State of California, to wit, the policy set forth in
~ N    13   California and the laws and regulations promulgated thereunder.
Q Z    14          47. As a proximate result of the aforesaid act of Defendants, Plaintiff has suffered actual,

= O    15 I consequential and incidental financial losses, including without limitation, loss of salary and
m(D
       16   benefits, and the intangible loss of employrnent related opportunities in his field and damage to

       17   his professional reputation, all in an amount subject to proof at the time of trial. Plaintiff claims

       18   such amounts as damages pursuant to California Civil Code § 3287 and/or § 3288 and/or any

       19   other provision of law providing for prejudgment interest.

       20          48. As a proximate result of the wrongful acts of Defendants, Plaintiff has suffered and

       21 I contiriues to suffer emotional distress, humiliation, mental anguish and embarrassment, as well
       22   as the manifestation of physical symptoms. Plaintiff is informed and believes, and thereupon
       23   alleges, that he will continue to experience said physical and emotional suffering for a period in
       24   the future not presently ascertainable, all in an amount subject to proof at the time of trial.
       25          49. Defendants had in place policies and procedures that specifically required
       26 I I Defendants' managers, officers, and agents to prevent the termination of its employees in
       27   violation of California public policy. Plaintiff relied on the fact that Defendants would follow
       28   these known policies, yet Defendants consciously chose not to follow said policies. Therefore,
                                                              8
                                                COMPLAINT FOR DAMAGES
    Case 2:21-cv-00982-CAS-JPR Document 1-1 Filed 02/02/21 Page 11 of 20 Page ID #:22




          11 Defendants' conduct was fraudulent, malicious, oppressive, and was done in wanton disregard
          2    for the rights of Plaintiff and the rights and duties owed by each Defendant to Plaintiff. Each
          3    Defendant aided, abetted, participated in, authorized, ratified, and/or conspired to engage in the
          4    wrongful conduct alleged above. Plaintiff should, therefore, be awarded exemplary and punitive

           5   damages against each Defendant in an amount to be established that is appropriate to punish each

           6   Defendant and deter others from engaging in such conduct.

           7                                    SIXTH CAUSE OF ACTION
           8                                   WAITING TIME PENALTIES

           9                      In Violation of California Labor Code §§ 201, 202 & 203

          10                                      (Against ALL Defendants)

          11         50. Plaintiff restates and incorporates by this reference as if fully set forth herein
    L/)
C~5 LLJ
          12   paragraphs 1 through 49 of this Complaint
~   J
UN        13         51. Defendant willfully failed to pay Plaintiff all the compensation he earned upon

oz
oc 0
          14   termination.

          15         52. California Labor Code §§ 201 and 202 require employers to pay all compensation
m (D
          16   due and owing immediately at the time of discharge, layoff, or resignation made with at least 72

          17   hours' notice, or within 72 hours of resignation made without 72 hours' notice.

          18         53. Labor Code § 203 provides for a civil penalty against any employer who willfully
          19   violates Labor Code §§ 201 and 202 in the amount up to 30 days of an employee's wages.

          20
          21
          22

          23
          24
          25
          26
          27
          28
                                                                9
                                                  COMPLAINT FOR DAMAGES
   Case 2:21-cv-00982-CAS-JPR Document 1-1 Filed 02/02/21 Page 12 of 20 Page ID #:23




          1       WHEREFORE, Plaintiff prays for judgment as follows:
         2        1.     For general damages, according to proof;
         3        2.     For special damages, according to proof;
          4       3.     For punitive damages, according to proof;
          5       4.     For attorney fees and costs of suit;

          6       5.     For reinstatement;

          7       6.     For statutory penalties;
          8       7.     For prejudgment and post judgment interest, according to law; and

          9       8.     For such other and further relief as the court may deem just and proper.

         10
         11                                DEMAND FOR JURY TRIAL
C"6 V)
    LU   12       Plaintiff hereby demands a trial by jury.
se
UN       13

oz       14
ryO
         15   DATED:    December 1, 2020                       BROCK & GONZALES, LLP
m ()
         16
 00,
         17

         18                                          By:

         19                                                     TIMOTHY J. GONZALES

         20                                                     D. AARON BROCK
         21                                                     Attorneys for Plaintiff
         22
         23
         24
         25
         26
         27
         28
                                                              10
                                              COMPLAINT FOR DAMAGES
                   Case 2:21-cv-00982-CAS-JPR Document 1-1 Filed 02/02/21 Page 13 of 20 Page ID #:24
Electronic                                                                          w ~    s,                        rrl H.   a     r,   xecu Ive     Icer    er o      ou       y   .     t on, ep ity Clerk
                                                                            ~                                                                         FOR COURT USE ONLY
             Timothy J. Gonzales SBN: 234923, D. Aaron Brock SBN: 241919
             Brock & Gonzales LLP
             6701 Center Drive West, Ste. 610, Los Angeles, CA 90045
                       TELEPHONE NO.: (310) 294-9595                            FAX NO. (Optional):
                  ATTORNEY FOR (Name): Plalntlff. Darren P011care

             SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
              STREETADDRESS:111 North I"IIII .Street
              MAILING ADDRESS: 111 North I"IIII Street                  .
             CITY AND ZIP CODE: LOs AnQeleS, 90()12
                  BRANCH NAME:Staniev t1110sk Central

             CASE NAME:
             Darren Policare v. CBS Broadcasting, Inc.
                      CIVIL CASE COVER SHEET                                                                                        CASE NUMBER:
                                                                                  Complex Case Designation
             ®        Unlimited               0        Limited              0          Counter                    Joinder
                      (Amount
                                                                                                                                         2 OST CV 4$72                                        8
                                                       (Amount
                                                                      Filed with first appearance by defendant JUDGE:
                      demanded                         demanded is
                                                                          (Cal. Rules of Court, rule 3.402)     DEPT.:
                      exceeds $25,000)                 $25,000)
                                                        Items 1-6 below must be completed (see instructions on page 2).
              1. Check one box below for the case type that best describes this case:
                  Auto Tort                                             Contract                                              Provisionally Complex Civil Litigation
                  0     Auto (22)                                                    Breach of contracUwarranty (06)          (Cal. Rules of Court, rules 3.400-3.403)
                  ~     Uninsured motorist (46)                         0            Rule 3.740 collections (09)              0          Antitrustlfrade regu]ation (03)
                  Other PI/PDNVD (Personal Injury/Property              0            Other collections (09)                   0          Construction defect (10)
                  Damage/Wrongful Death.) Tort                                                                                           Mass tort (40)
                                                                        0            Insurance coverage (18)                  0
                  0       Asbestos (04)                                                                                       0          Securities litigation (28)
                                                                        0     Other contract (37)
                          Product liabili 24                                                                                  0     Environmental/Toxic tort (30)
                  0                      ~( )                           Real Property
                  ~       Medical malpractice (45)                      ~                                                     0     Insurance coverage claims arising from the
                                                                              Eminent domain/[nverse
                                                                                                                                    above listed provisionally complex case
                  0    Other PI/PD/WD (23)                                    condemnation (14)
                                                                                                                                    types (41)
                  Non-PI/PD/WD (Other) Tort                             0     Wrongful eviction (33)                          Enforcement of Judgment
                  ~       Business tort/unfair business practice (07)        Other real property (26)                         0     Enforcement of judgment (20)
                          Civi[ rights ()
                                        08                              Unlawful Detainer
                  0                                                                                                           Miscellaneous Civil Complaint
                  ~       Defamation (13)                               0            Commercial (31)                          ~     RICO (27)
                  0       Fraud (16)                                    0            Residential (32)
                                                                                                                              ~           Other complaint (not specified above) (42)
                  ~       Intel[ectua[ property (19)                                 Drugs (38)
                                                                                                                                  Miscellaneous Civil Petition
                  ~       Professional negligence (25)                  Judicial Review
                                                                                                                              0          Partnership and corporate governance (21)
                  ~    Other non-PI/PDMID tort (35)                     0     Asset forfeiture (05)
                  Employment                                                  Petition re: arbitration award (11)             0          Other petition (not specified above) (43)

                  0       Wrongful termination (36)                                  Writ of mandate (02)
                  =       Other employment (15)                         0            Other judicial review (39)
             2.  This case 0       is    0        is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
                factors requiring exceptional judicial management:
                a. 0      Large number of separately represented parties       d. 0      Large number of witnesses
                b. 0      Extensive motion practice raising difficult or nove[ e. 0      Coordination with related actions pending in one or more
                          issues that will be time-consuming to resolve                  courts in other counties, states, or countries, or in a federal
                c. 0      Substantial amount of documentary evidence                     court
                                                                               f. 0      Substantial postjudgment judicial supervision
             3. Remedies sought (check all that apply): a. ~x monetary b. Ox nonmonetary; declaratory or injunctive relief c. Ox punitive
             4. Number of causes of action (specify): 6
             5. This case 0         is   F— s - ] is not a class action suit.
             6. If there are any known related cases, file and serve a notice of related case. (You may use form        -015.)~
             Date: 12/21/2020                                                                        ~
             D. Aaron Brock
                                         (TYPE OR PRINT NAME                                                                             (SIGNATURE OF PARTY OR ATTORNEY FOFi FFARTY)
                                                                                                 NOTICE
               • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
                 under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
                 in sanctions.
               • File this cover sheet in addition to any cover sheet required by local court rule.
              • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
                 other parties to the action or proceeding.
              • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                                         Page 1 of 2
             Form Adopted for Mandatory Use                                                                                                Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
             Judicial Council of Califomia                                  CIVIL CASE COVER SHEET                                                 Cal. Standards of Judicial AdministraBon, std. 3.10
             CM-010 [Rev. July 1, 2007]                                                                                                                                             www.courts.ca.gov
    Case 2:21-cv-00982-CAS-JPR Document 1-1 Filed 02/02/21 Page 14 of 20 Page ID #:25
                                    INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                             CM-010
To Plaintiffs and Others Filing First Papers. df you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your f[rst'paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases f[led. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A"collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-senrice requirements and case management rules, unless a defendant f[les a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may f[le and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                       CASE TYPES AND EXAMPLES
  Auto Tort                                      Con tract                                            Provisionally Complex Civil Litigation (Cal.
     Auto (22)—Personal Injury/Property              Breach of Contract/Warranty (06)                 Rules of Court Rules 3.400-3.403)
            DamagelWrongful Death                        Breach    of  Rental/Lease                        Antitrust/Trade Regulation (03)
        Uninsured Motorist (46) (if the                       Contract (not unlawful detainer              Construction Defect (10)
         case involves an uninsured                                or  wrongful    eviction)               Claims Involving Mass Tort (40)
         motorist claim subject to                       Contract/Warranty Breach—Seller                   Securities Litigation (28)
         arbitration, check this item                         Plaintiff (not fraud or negligence)           Environmental/Toxic Tort (30)
         instead ofAuto)                                 Negligent Breach of Contract/                      Insurance Coverage Claims
  Other PI/PDIWD (Personal Injury/                            Warranty                                            (arising from provisionally complex
  Property Damage/Wrongful Death)                        Other Breach of Contract/Warranty                        case type llsted above) (41)
  Tort                                               Collections   (e.g.,  money     owed,  open      Enforcement of Judgment
       Asbestos (04)                                     book accounts) (09)                             Enforcement of Judgment (20)
          Asbestos Property Damage                       Collection    Case—Seller     Plaintiff             Abstract of Judgment (Out of
          Asbestos Personal Injury/                      Other   Promissory     Note/Collections                   County)
                Wrongful Death                                Case                                       Confession of Judgment (non-
       Product Liability (not asbestos or            Insurance Coverage (not provisionally                  . domestic relations)
           toxic%nvironmental) (24)                      complex) (18)                                   Sister State Judgment
       Medical Malpractice (45)                          Auto Subrogation                                Administrative Agency Award
            Medical Malpractice—                         Other Coverage                                      (not unpaid taxes)
                  Physicians & Surgeons              Other  Contract    (37)                              Petition/Certification of Entry of
       Other Professional Health Care                    Contractual     Fraud                                Judgment on Unpaid Taxes
               Malpractice                               Other Contract Dispute                          Other Enforcement of Judgment
       Other PIIPDM/D (23)                       Real  Property                                                 Case
            Premises Liability (e.g., s[ip           Eminent Domain/Inverse                           Miscellaneous Civil Complaint
                 and fall)                               Condemnation (14)                                RICO (27)
            Intentional Bodily Injury/PD/WD          Wrongful Eviction (33)                              Other Complaint (not specified
                  (e.g., assault, vanda[ism)         Other Reai Property (e.g., quiet title) (26)              above) (42)
            Intentional Infliction of                    Writ of Possession of Real Property                   Declaratory Relief Only
                  Emotional Distress                     Mortgage      Foreclosure                             Injunctive Relief Only (non-
            Negligent Infliction of                      Quiet  Title                                               harassment)
                   Emotional Distress                    Other   Real   Property    (not eminent               Mechanics Lien
            Other PI/PD/WD                               domain,    landlord/tenant      or                    Other Commercial Complaint
  Non-PI/PD/WD (Other) Tort                              foreclosure)                                               Case (non-tort/non-complex)
       Business TorU Unfair Business             Unlawful Detainer                                             Other Civil Complaint
            Practice (07)                            Commercial (31)                                                (non-tort/non-complex)
       Civil Rights (e.g., discrimination,           Residena ti l ()
                                                                    32                                Miscellaneous Civil Petition
             false arrest) (not civil                Drugs  (38)  (!f the  case  involves   illegal       Partnership and Corporate
                                                     drugs, check this item; otherwise,                       Governance (21)
             harassment) (08)
       Defamation (e.g., slander, libel)             report as  Commercial      or   Residentfal)         Other Petition (not specified
              (13)                               Judicial  Review                                             above) (43)
       Fraud (16)                                    Asset Forfeiture (05)                                    Civil Harassment
       Intellectual Property (19)                    Petition Re: Arbitration Award (11)                      Workp[ace Violence
       Professional Negligence (25)                  Writ of M anaed t () 02                                  Elder/DependentAdult
           Legal Malpractice                             Writ—Administrative Mandamus                              Abuse
           Other Professional Malpractice                Writ—anamus
                                                                M d            on Li meit d Coun              Election Contest
                (notmedical orlegal)                         Case Matter                                      Petition for Name Change
       Other Non-PI/PDIWD Tort (35)                      Writ—Other Limited Court Case                        Petition for Relief From Late
  Employment                                                 Review                                                Claim
       Wrongful Termination (36)                     Other  Judicial   Review    (39)                         Other Civil Petition
       Other Employment (15)                             Review    of  Health   Officer  Order
                                                         Notice of Appeal—Labor
                                                               Commissioner Appeals
CM-010 [Rev. July 1, 2007]                                                                                                                       Page 2 of 2
                                                          CIVIL CASE COVER SHEET
     ;. r ~ r ternar ~i ~,ri ev.p ~,_      ,~ p i~ e.                                            __ ,                                        _.
                                                                          . _.__.. ~. __.
T~~ i,, F ~,rr,!)..~tto,a'tc ~orr~ _cnrl,t~., t~ie   ,,.          r~rint~thisform~~:      Savethisform~~.                           ~~~art@~i~~~`7~`~~~?T4
                                                                                                                                      ~ ~M~~~~ ~
c
        Case 2:21-cv-00982-CAS-JPR Document 1-1 Filed 02/02/21 Page 15 of 20 Page ID #:26

 SHORTTITLE: PoIlCare v. CiB.S BrOadcasting                 '                                             CASENUMBER




                                                  CIVIL CASE COVER SHEET ADDENDUM AND
                                                                STATEMENT OF LOCATION
                (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)

               This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.




     Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
             Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


     Step 2: In Column B, check the box for the type of action that best describes the nature of the case.


     Step 3: In Column C, circle the number which explains the reason for the court filing location you have
                   chosen.

                                            Applicable Reasons for Choosing Court Filing Location (Column C)

1.Class actions must be filed in the Stanley Mosk Courthouse, Central District.          7. Location where petitioner resides.
2. Permissive filing in central district.                                                B. Location wherein defendanUrespondent functions wholly.
3. Location where cause of action arose.                                                 9. Location where one or more of the parties reside.
4. Mandatory personal injury filing in North District.                                  10.Location of Labor Commissioner Office.
                                                                                        11.Mandatory filing location (Hub Cases — unlawful detainer, limited
5. Location where performance required or defendant resides.
                                                                                        non-collection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.




                                 A
                     Civil'Case Cover Sheet                                              Type of Action                                     Applicable Reasons -
                           Category No.       .                                        (Check only one)                                         See. Step 3 Above

                             Auto (22)               ❑   A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongful Death               1, 4, 11
    0
   ~o
   Q F-              Uninsured Motorist (46)         ❑   A7110 Personal Injury/Property Damage/Wrongful Death — Uninsured Motorist          1., 4, 11


                                                     ❑   A6070 Asbestos Property Damage                                                     1, 11
                          Asbestos (04)
                                                     ❑   A7221 Asbestos - Personallnjury/WrongfulDeath                                      1, 11

                       Product Liability (24)        ❑   A7260 Product Liability (not asbestos or toxiclenvironmental)                      1, 4, 11

                                                     ❑   A7210 Medical Malpractice - Physicians & Surgeons                                  1, 4, 11
                    Medical Malpractice (45)                                                                                                1 4 11
                                                     ❑   A7240 Other Professional Health Care Malpractice

                                                     ❑   A7250 Premises Liability (e.g., slip and fall)                                     1, 4, 11
                         Other Personal
                         Injury Property             ❑   A7230 Intentional Bodily Injury/Property DamageNVrongful Death (e.g.,              1, 4, 11
   s m                  Damage Wrongful                        assault, vandalism, etc.)
   O a                     Death (23)                ❑   A7270 Intentional Infliction of Emotional Distress                                 1, 4, 11
                                                                                                                                            1, 4, 11
                                                     ❑   A7220 Other Personal Injury/Property DamagelWrongful Death




   LASC CIV 109 Rev. 12/18
                                                    CIVIL CASE COVER SHEET ADDENDUM                                                      Local Rule 2.3
   For Mandatory Use
                                                       AND STATEMENT OF LOCATION                                                            Page 1 of 4
        Case 2:21-cv-00982-CAS-JPR Document 1-1 Filed 02/02/21 Page 16 of 20 Page ID #:27

SHORTTITLE: POIICare v. CBS Broadca3tlrtlg         •                                          CASE NUMBER



                            A                                                        S                                               C Applicabte
                C.ivit Case Cover $heet                                         Type of Action                                    Reasons - See Step 3
                       Category No. .•'                                        (Check only one) ::.                                     Above

                  Business Tort (07)         ❑   A6029 Other Commercial/Business Tort (not fraud/breach of contract)              1, 2, 3

                     Civil Rights (08)       ❑   A6005 Civil Rights/Discrimination                                                1, 2, 3

                     Defamation (13)         ❑   A6010 Defamation (slander/Iibel)                                                 1, 2, 3

                        Fraud (16)           ❑   A6013 Fraud (no contract)                                                        1, 2, 3

                                             ❑   A6017 Legal Malpractice                                                          1, 2, 3
             Professional Negligence (25)
                                             ❑   A6050 Other Professional Malpractice (not medical or legal)                      1, 2, 3


                        Other (35)           ❑   A6025 Other Non-Personal Injury/Property Damage tort                             1, 2, 3


    c         Wrongful Termination (36)      0   A6037 Wrongful Tennination
    m
    E
    T                                        ❑   A6024 Other Employment Complaint Case                                            1, 2, 3
    0
    c           Other Employment (15)
    E                                        ❑   A6109 Labor Commissioner Appeals                                                 10
    w

                                             ❑   A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful
                                                                                                                                  2,5
                                                       eviction)
             Breach of Contract/ Warranty                                                                                         2, 5
                         (06)                ❑   A6008 ContractMlarranty Breach -Seller Plaintiff (no fraud/negligence)
                   (not insurance)           ❑   A6019 Negligent Breach of ContractlWarranty (no fraud)                           1' 2' S
                                                                                                                                  1, 2, 5
                                             ❑   A6028 Other Breach of Contract/Warranty (not fraud or negligence)

    U
    R                                        ❑   A6002 Collections Case-Seller Plaintiff                                          5, 6, 11
                     Collections (09)
    0                                        ❑   A6012 Other Promissory Note/Collections Case                                     5, 11
    U                                        ❑   A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt                 5, 6, 11
                                                       Purchased on or after January 1 2014

               Insurance Coverage (18)       ❑   A6015 Insurance Coverage (not complex)                                           1, 2, 5, 8

                                             ❑   A6009 Contractual Fraud                                                          1, 2, 3, 5
                  Other Contract (37)        ❑   A6031 Tortious Interference                                                      1, 2, 3, 5
                                             ❑   A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)              1, 2, 3, 8, 9

               Eminent Domain/Inverse
                                             ❑   A7300 Eminent Domain/Condemnation               Number of parcels                2,13
                 Condemnation (14)

                Wrongful Eviction (33)       ❑   A6023 Wrongful Eviction Case                                                     2,6

                                             ❑   A6018 Mortgage Foreclosure                                                       2,6
               Other Real Property (26)      ❑   A6032 Quiet Title                                                                2.6
                                             ❑   A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)     2,6

             Unlawful Detainer-Commercial
                                             ❑   A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)              6, 11
                           (31)
             UnlawFul Detainer-Residential   ❑   A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)             6, 11
                            32
                  Unlawful Detainer-
                                             ❑   A6020FUnlawFul Detainer-Post-Foreclosure                                         2, 6, 11
                 Post-Foreclosure 34
             Unlawful Detainer-Drugs (38)    ❑   A6022 UnlawFul Detainer-Drugs                                                    2, 6, 11



                                             CIVIL CASE COVER SHEET ADDENDUM                                                    Local Rule 2.3
 LASC CIV 1o9 Rev. 12/18
                                                AND STATEMENT OF LOCATION                                                         Page 2 of 4'
 For Mandatory Use
          Case 2:21-cv-00982-CAS-JPR Document 1-1 Filed 02/02/21 Page 17 of 20 Page ID #:28

SHORTTITLE: P011care v. CBS Broadca3tll+g                                                            CASE NUMBER



                            A                                                             B . . .                           C APPlicable
                  Civi1 Case Cover Sheet                                            Type of Ac(ion                       Reasons- See Step 3
                       Category No.                                                (Check only one)    .                            Above

                    Asset Forfeiture (05)        ❑    A6108 Asset Forfeiture Case                                        2, 3, 6


       3         Petition re Arbitration (11)    ❑    A6115 Petition to Compel/ConfinnNacateArbitration                  2,5
       a~
      .~
      ~                                          ❑    A6151 Writ - AdministrativeMandamus                                2,8
      iv
      .~            Writ of Mandate (02)         ❑    A6152 Writ - Mandamus on Limited Court Case Matter                 2
      'v
       ~                                         ❑    A6153 Writ - Other Limited Court Case Review                       2
      ~

                 Other Judicial Review (39)      ❑    A6150 Other Writ /Judicial Review                                  2,8

               Antitrust/Trade Regulation (03)    ❑   A6003 AntitrustlTrade Regulation                                   1, 2, 8
       c
       0
      .~
       rn         Construction Defect (10)        ❑   A6007 Construction Defect                                          1, 2, 3
      J
                 Claims Involving Mass Tort
       m                                          ❑   A6006 Claims Involving Mass Tort                                   1, 2, 8
      c                .    (40)
      1=
       0
      U           Securities Litigation (28)      ❑   A6035 Securities Litigation Case                                   1, 2, 8
      2s
      ic
                         Toxic Tort
                                                  ❑   A6036 Toxic TorUEnvironmental                                      1, 2, 3, 8
      .0
       y             Environmental (30)
      .;
      0         Insurance Coverage Claims
      a                                           ❑   A6014 Insurance Coverage/Subrogation (complex case only)           1, 2, 5, 8
                 from Complex Case (41)

                                                  ❑   A6141 Sister State Judgment                                        2, 5, 11
                                                  ❑   A6160 Abstract of Judgment                                         2,6

                        Enforcement               ❑   A6107 Confession of Judgment (non-domestic relations)              2, 9
                      of Judgment (20)            ❑   A6140 Administrative Agency Award (not unpaid taxes)               2,8
                                                  ❑   A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax     2,8
                                                  ❑   A6112 Other Enforcement of Judgment Case                           2, 8, 9

                         RICO (27)                ❑   A6033 Racketeering (RICO) Case                                     1, 2, 8

                                                  ❑   A6030 Declaratory Relief Only                                      1, 2, 8

                     Other Complaints             ❑   A6040 Injunctive Relief Only (not domesticJharassment)             2,8
                 (Not Specified Above) (42)       ❑   A6011 Other Commercial Complaint Case (non-torUnon-complex)        1, 2, 8
                                                  ❑   A6000 Other Civil Complaint (non-tort/non-complex)                 1, 2, 8

                  Partnership Corporation
                                                  ❑   A6113 Partnership and Corporate Govemance Case                     2,8
                     Govemance (21)

                                                  ❑   A6121 Civil Harassment With Damages                                2, 3, 9
                                                  ❑   A6123 Workplace Harassment With Damages                            2, 3, 9
                                                  ❑   A6124 Elder/DependentAdult Abuse Case With Damages                 2, 3, 9
                    Other Petitions (Not
                   Specified Above) (43)          ❑   A6190 Election Contest                                             2
  *        U                                     ❑    A6110 Petition for Change of Name/Change of Gender                 2, 7
                                                 ❑    A6170 Petition for Relief from Late Claim Law                      2 3, 8
                                                 ❑    A6100 Other Civil Petition                                         2, 9




                                                 CIVIL CASE COVER SHEET ADDENDUM                                       Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                    AND STATEMENT OF LOCATION                                             Page 3 of 4
 For Mandatory Use
       Case 2:21-cv-00982-CAS-JPR Document 1-1 Filed 02/02/21 Page 18 of 20 Page ID #:29

 SHORTTITLE:                                                                         CASENUMBER
               P011care v. ('iBS BroadcastiPlg




Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
            type of action that you have selected. Enter the address which is the.basis for the filing location, including zip code.
            (No address required for class action cases).

                                                                       ADDRESS:
   REASON:                                                                              7800 Beverly Boulevard

    ❑ 1.02. ❑ 3. ❑ 4. ❑ 5. ❑ 6. ❑ 7. ❑ 8. ❑ 9. ❑ 10. ❑ 11.



   CITY:                                         STATE:   I ZIPCODE:


   Los Angeles                                   CA       190036

                                                                                        Central
Step 5: Certification of Assignment: I certify thatthis case is properly filed in the                                    District of
            the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated: 12/21-2020
                                                                                                   L,,t:;)-
                                                                                  (SIGNATURE OF ATTORNEY/FILING PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:

       1. Original Complaint or Petition.

       2.      If filing a Complaint, a completed Summons form for issuance by the Clerk.

       3. Civil Case Cover Sheet, Judicial Council form CM-010.

       4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
          02/16).

       5. Payment in full of the filing fee, unless there is court order forwaiver, par6al or scheduled payments.

       6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
          minor under 18 years of age will be required by Court in order to issue a summons.

       7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
          must be served along with the summons and complaint, or other initiating pleading in the case.




                                             CIVIL CASE COVER SHEET ADDENDUM                                         Local Rule 2.3
  LASC CIV 109 Rev. 12/18
                                                AND STATEMENT OF LOCATION                                                Page 4 of 4
  For Mandatory Use
   Case 2:21-cv-00982-CAS-JPR Document 1-1 Filed 02/02/21 Page 19 of 20 Page ID #:30


                 SUPERIOR COURT OF CALIFORNIA
                    COUNTY OF LOS ANGELES
                                                                                                        FILED
 Stanley Mosk Courthouse                                                                       5a~~     ~~ of ~ uf~r~a
 111 North Hill Street, Los Angeles, CA 90012
                                                                                                 C:nmty tf
                                                                                                      12/210020
                   NOTICE OF CASE ASSIGNMENT                                             M&ri R C&W, Eacmufive 0&& 1 MA slf Cdssi
                                                                                                        Id.CEi'Io
                                                                                          BY
                          UNLIMITED CIVIL CASE


  Your case is assigned for all purposes to the judicial officer indicated below. I 20STCV4872$

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

               ASSIGNED JUDGE                DEPT     ROOM :                ASSIGNED NDGE                    DEPT      ROOM
         Malcolm Mackey                     55




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
    on 12/22/2020                                                        By R. Clifton                                 , Deputy Clerk
                 (Date)
LACIV 190 (Rev 6/18)       NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE
LASC Approved 05/06
    Case 2:21-cv-00982-CAS-JPR Document 1-1 Filed 02/02/21 Page 20 of 20 Page ID #:31


                                  1NSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUSCONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS.CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Comnlex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190 (Rev6/18)         NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
